Order entered June 21, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00083-CV

            IN THE INTEREST OF D.A., T.A., Y.A., CHILDREN

               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-10975

                                      ORDER

      By postcard dated May 12, 2021, we directed court reporter Yolanda Atkins

to file (1) the reporter’s record, (2) written verification no hearings were recorded,

or (3) written verification the record has not been requested. To date, Ms. Atkins

has not responded. Accordingly, we ORDER Ms. Atkins to file the record or

requested verification no later than July 6, 2021. Because the clerk’s record

includes a statement of inability to afford costs filed by appellant and nothing

before the Court reflects appellant has been ordered to pay costs, any record shall

be filed without payment of costs. See TEX. R. CIV. P. 145(a).
      We caution appellant that the appeal may be submitted without the

reporter’s record should Ms. Atkins inform the Court the record has not been

requested. See TEX. R. APP. P. 37.3(c).

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Atkins and the parties.

                                          /s/   BONNIE LEE GOLDSTEIN
                                                JUSTICE